IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2089
                               Filed March 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JORDAN FARSHID ALLEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      Jordan Allen appeals the sentences imposed upon three criminal

convictions. AFFIRMED



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Doyle, P.J., and Tabor and Ahlers, JJ.
                                           2


AHLERS, Judge.

       Jordan Allen appeals the sentences imposed after pleading guilty to crimes

in two cases. In the first case, he pleaded guilty to burglary in the third degree and

theft in the second degree, both as a habitual offender. In the second case, he

pleaded guilty to burglary in the third degree as a habitual offender. The district

court sentenced Allen to terms of imprisonment not to exceed fifteen years with

mandatory minimums of three years on all three convictions, with the sentences in

the first case to be served concurrently to one another and the sentence in the

second case to be served consecutively to the sentences in the first case. The

court also ordered the sentences to be served consecutively to Allen’s remaining

prison term in a parole-revocation case.

       Allen appeals,1 claiming the court abused its discretion in imposing a prison

sentence and in ordering the sentence imposed in the second case be served

consecutively. Specifically, he claims the court “did not adequately consider [his]

rehabilitative mitigating factors including his drug addiction, acceptance of

responsibility for the crimes, his supportive family, and remorse for his actions.”

He asserts appropriate consideration of these factors should have resulted in

suspended and concurrent sentences.

       “A sentencing court’s decision to impose a specific sentence that falls within

the statutory limits ‘is cloaked with a strong presumption in its favor, and will only

be overturned for an abuse of discretion or the consideration of inappropriate


1Allen’s convictions resulted from guilty pleas. The State agrees Allen has “good
cause” to appeal because he is challenging the sentences imposed instead of his
guilty pleas. See Iowa Code § 814.6(1)(a)(3) (Supp. 2019); State v. Damme, 944
N.W.2d 98, 104 (Iowa 2020).
                                            3

matters.’” State v. Boldon, ___ N.W.2d ___, ___, 2021 WL 297435, at *8 (Iowa

2021) (quoting State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002)).                    “[A]

sentencing court is to consider any mitigating circumstances relating to a

defendant.” State v. Crooks, 911 N.W.2d 153, 173 (Iowa 2018) (quoting State v.

Witham, 583 N.W.2d 677, 678 (Iowa 1998)).

       At the sentencing hearing, defense counsel highlighted Allen’s “drug

addiction,” struggles therewith, and need for treatment; his age; his continued

acceptance of responsibility; the return of property related to the crimes; his

support system as evidenced by letters to the court2; and the non-violent nature of

the crimes. In his statement of allocution, Allen noted his “great family,” drug

addiction and resulting poor choices, sincere remorse, acceptance of

responsibility, and willingness to do “whatever it takes to make it right” with the

victims.

       The court thanked both defense counsel and Allen for their statements. The

court acknowledged its belief Allen was sincere in his statements, Allen’s positive

supports, his drug addiction and desire for treatment, and the fact that the crimes

were not violent in nature. However, the court ultimately determined a prison

sentence was appropriate. In light of there being separate and distinct criminal

acts, there being multiple victims, the fact Allen was on parole at the time of his

crimes, and his criminal history, the court ordered a consecutive sentence in the



2 At the sentencing hearing, defense counsel requested the court to consider “a
few letters” that “were sent to the court and will be filed directly into the court file.”
The court stated it had already read them and agreed to consider them. Those
letters, which were attached to the presentence investigation report, generally
highlighted Allen’s struggle with addiction and positive support system.
                                           4


second case.

       The record affirmatively establishes the court considered the mitigating

factors Allen complains it did not. Counsel and Allen laid out those factors, and

the court generally addressed them in reaching its sentencing decision. Even if

the court failed to address every mitigating factor, it was not “required to specifically

acknowledge each claim of mitigation urged by the defendant.” State v. Boltz, 542

N.W.2d 9, 11 (Iowa Ct. App. 1995). We find no abuse of discretion and affirm the

sentences imposed.

       AFFIRMED.